Citation Nr: 0616330	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  92-17 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for chronic low back pain with degenerative changes of the 
lumbar spine, from August 15, 1991 to July 11, 2002. 

2.	Entitlement to a rating higher than 40 percent for chronic 
low back pain with degenerative changes of the lumbar spine, 
since July 12, 2002. 

3.	Entitlement to an initial compensable rating for left knee 
retropatellar pain syndrome from August 15, 1991 to April 20, 
1997.  

4.	Entitlement to a rating higher than 10 percent for left 
knee retropatellar pain syndrome since April 21, 1997.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
August 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  That decision granted service connection for 
degenerative disc disease and degenerative joint disease at 
L5-S1, with an initial 10 percent rating assigned effective 
from August 15, 1991.  The RO also granted service connection 
for retropatellar pain syndrome of the right knee, as well as 
for retropatellar pain syndrome of the left knee, and 
assigned an initial noncompensable (i.e., 0 percent) rating 
for each knee, also effective August 15, 1991.  The veteran 
appealed for higher initial ratings for each of 
these conditions.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

While his appeal was pending, in its August 2002 decision, 
the RO granted a higher 20 percent rating for the veteran's 
low back disability, from July 12, 2002; and a compensable 
rating at the 10-percent level for his bilateral knee 
disability.  Notwithstanding these higher ratings awarded, he 
did not indicate he was satisfied with the decision rendered, 
nor did the August 2002 decision represent an award of the 
highest schedular ratings possible -- so the issue remains 
for consideration whether he can receive even higher ratings 
than those granted.  See AB. v. Brown, 6 Vet. App. 35, 39 
(1993).  

In August 2003 the Board considered the veteran's claims and 
awarded a 40 percent rating for his back condition, effective 
from July 2002, but denied the claim for a higher rating for 
his right knee disorder.  The claims remaining for increase 
for a back disorder for all applicable time periods (greater 
than 10 percent prior to July 12, 2002, and a still higher 
rating than 40 percent since July 12, 2002), and for a left 
knee disorder (a compensable rating from August 15, 1991 to 
April 20, 1997, and rating greater than 10 percent since 
then), were then remanded to the RO (specifically, the unit 
identified as the Pittsburgh RO Foreign Cases division) for 
additional development.  Upon completion of the requested 
development actions, the RO continued the denial of the 
veteran's claims and returned the case to the Board for 
further review.


FINDINGS OF FACT

1.	The veteran has been appropriately informed of the 
evidence required to substantiate the claims on appeal, 
including whose responsibility - his or VA's, it was to 
obtain the supporting information and evidence.  Moreover, 
all relevant evidence necessary for a fair disposition of his 
claims has been obtained.

2.	From August 15, 1991 to July 11, 2002, the veteran 
experienced no more than mild symptoms of intervertebral disc 
syndrome (IVDS), and slight limitation of motion of the 
lumbar spine. 

3.	Since July 12, 2002, the veteran's low back disability has 
involved severe limitation of motion of the lumbar spine, but 
there is no objective indication of extensive symptoms 
directly attributable to IVDS, or incapacitating episodes of 
IVDS and/or neurological impairment attributable to IVDS in 
addition to orthopedic impairment (both relevant to 
evaluating his condition following the September 23, 2002 
original change in rating criteria for IVDS, and 
September 26, 2003 subsequent revision).  There is also no 
higher available schedular rating under the original rating 
criteria for limitation of motion of the lumbar spine, or 
post-September 26, 2003 criteria that involves application of 
a General Rating Formula.  

4.	From August 15, 1991 to April 20, 1997, the veteran's left 
knee retropatellar pain syndrome did not contribute to any 
loss of range of motion, and there was also no apparent 
manifestations of degenerative arthritis by x-ray evidence, 
or other impairment of the knee involving lateral subluxation 
or instability.   

5.	Since April 21, 1997, the veteran has demonstrated left 
knee range of motion no worse than from 0 to 135 degrees 
(extension to flexion), with some indication of left knee 
pain, and no reported instances of fatigability and 
instability.  


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial rating higher than 
10 percent for chronic low back pain with degenerative 
changes of the lumbar spine, from August 15, 1991 to July 11, 
2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.     
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010 and 5290 (as 
in effect prior to September 26, 2003), and 5293 (as in 
effect prior to September 23, 2002).  

2.	The criteria are not met for a rating higher than 40 
percent for chronic low back pain with degenerative changes 
of the lumbar spine, since July 12, 2002.                38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5290 (as in effect prior 
to September 26, 2003), 5237 (since September 26, 2003), and 
5293 (as in effect prior to and as of September 23, 2002, and 
then renumbered as Diagnostic Code 5243, effective September 
26, 2003).

3.	The criteria are not met for an initial compensable rating 
for left knee retropatellar pain syndrome, from August 15, 
1991 to April 20, 1997.                     38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 
5260, 5261 and 5257 (2005).


4.	The criteria are not met for a rating higher than 10 
percent for left knee retropatellar pain syndrome, since 
April 21, 1997.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5260, 5261 and 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.


Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  

When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In the present case at hand, the RO has taken appropriate 
measures to inform the veteran as to the procedures under the 
VCAA for the evidentiary development of his claims, through 
the issuance of an April 2005 notice letter during the 
pendency of the appeal, provided to him following the Board's 
decision/remand issued          in August 2003 that addressed 
these claims on the merits.  That correspondence placed the 
veteran on notice as to the evidence not already of record 
that was needed in order to substantiate his claim -- the 
first element of satisfactory VCAA notice as defined under 
Pelegrini II.  And he was also informed as to the mutual 
obligation between VA and himself to obtain all evidence 
relevant to the disposition of his appeal, thus addressing 
the requirements of the second and third elements of VCAA 
notice under Pelegrini II.  See, too, Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  In this respect, the letter 
explained what evidence and information the veteran needed to 
provide himself, such as relevant dates of medical treatment, 
and that which VA would attempt to obtain on his behalf, 
including the actual records of private treatment, and 
records from Federal sources and/or current or former 
employers.  

Significantly, this correspondence also informed him that the 
RO still had not received a completed copy of his VA 
examination report, which was essential evidence to the RO's 
completion of the readjudication of his claims on the merits.  
This information also comprised part of the overall 
explanation to the veteran of what was needed to substantiate 
his claims, again, as previously indicated, the first key 
element of adequate notice.  To this effect, he has also 
received numerous additional letters from the RO (dated in 
August 2004, April 2005 and August 2005) which each described 
to him that it was necessary that he undergo the requested VA 
examination.   

Moreover, the April 2005 VCAA letter included specific 
language requesting that if the veteran had any evidence his 
possession that pertained to his claim, to please send this 
evidence to the RO.  So the correspondence at issue also 
included discussion of the fourth and final "element" of 
satisfactory VCAA notice,              as set forth under the 
Pelegrini II decision.  See also 38 U.S.C.A. § 5103(a);                    
38 C.F.R. § 3.159(b)(1).    

Additional relevant notice documents include the original 
August 1992 statement  of the case (SOC) issued by the RO, 
and several supplemental SOCs (SSOCs), including most 
recently, an October 2005 SSOC which provided citation to and 
explanation of the applicable versions of the rating criteria 
under VA law for evaluating the service-connected lumbar 
spine and left knee disabilities at issue       -- including 
all pertinent old and revised versions of the rating criteria 
for musculoskeletal disabilities of the spine (as well as 
IVDS).  Also included was citation to 38 C.F.R. § 3.159, the 
regulation setting forth the procedures by which VA will 
assist a claimant in the development of a claim for 
compensation benefits. 

And notwithstanding that the April 2005 VCAA letter did not 
provide notice of the type of evidence necessary to establish 
a higher disability rating for the veteran's service-
connected right knee disability, in accordance with the 
requirements set forth in Dingess/Hartman, this information 
was nonetheless provided to him through other notice 
documents of record.  Specifically, the October 2005 SSOC 
provided him with the information that a schedular or 
extraschedular disability rating would be determined by way 
of the application of relevant diagnostic codes in the rating 
schedule.  As well in the October 2005 RO rating decision 
continuing the denial of his claims, citation was included to 
38 C.F.R. § 3.321(b) as to the provisions for the assignment 
of an extraschedular rating.  Accordingly, the  October 2005 
SSOC, when considered along with the April 2005 
correspondence, satisfied the criteria for notice as to the 
disability rating element of his claims.  See 
Dingess/Hartman, 2006 WL 519755, at *12 ("Other statutory 
and regulatory provisions are in place to ensure that a 
claimant receives assistance throughout the appeals process.  
... To hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) [SOC provisions] 
and 5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

With regard to the effective date element of the claim that 
is under consideration, any lack of notice as to this 
particular element was nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, since the Board will conclude below that the 
preponderance of the evidence is against his claims for 
increase for either his low back or knee disabilities, any 
question as to the appropriate effective date to be assigned 
is therefore         rendered moot.

Furthermore, as mentioned, in addition to the above-
referenced criteria as to adequate content of the VCAA notice 
provided, there is also the legal consideration that the 
relevant notice letters must have been issued in a timely 
manner.  In this instance, the RO rating decision on appeal 
was issued in August 1992.  Under the legal definition for 
what will constitute timely notice, as set forth under 
Pelegrini II, the VCAA letter issued to the veteran must have 
preceded the rating decision on appeal, in order for that 
correspondence to constitute timely notice.  This clearly did 
not occur in the present case, inasmuch as the date of 
issuance of the VCAA notice letter was in April 2005.  This 
fact notwithstanding, bear in mind the VCAA had not yet been 
enacted at the time of the August 1992 rating decision.  
Thus, the RO could not have possibly complied with the 
requirement that VCAA notice precede the initial adjudication 
of the claim, because the VCAA did not yet even exist.     
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
II, 18 Vet. App.       at 120.  Moreover, in Pelegrini II, 
the Court clarified that in cases, as here, where the VCAA 
notices were not issued until after the initial adjudication 
in question,       VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2004), rev'd on other grounds,     No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

In any event, the record reflects that the RO has taken 
sufficient measures to provide the veteran with detailed VCAA 
notice, notwithstanding the timing of this notice.  Following 
the issuance of the above-noted April 2005 correspondence,     
the veteran had ample opportunity to respond with supporting 
evidence and/or argument prior to the RO's issuance of the 
October 2005 rating decision continuing the denial of his 
claims, and in advance of the February 13, 2006 
recertification of this case to the Board.  During this time 
frame, the veteran did not submit any additional evidence to 
the RO, or otherwise provide information regarding any 
further sources of additional evidence.  For these reasons, 
the Board finds that, regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128, rev'd on other grounds,    No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained the veteran's   VA outpatient 
and hospitalization records over a period of approximately a 
decade, and records from several private treatment providers.  
The RO has also arranged for the veteran to undergo numerous 
VA examinations in connection with the claims on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
explained in more detail further below, the RO has taken 
extensive measures to attempt to schedule the veteran for 
another comprehensive VA orthopedic examination that would 
provide medical information essential to evaluating the claim 
on appeal, however, despite the diligent efforts of the RO in 
this regard, these efforts have been unsuccessful, and to a 
significant extent because of the inability to contact or 
receive a timely response from the veteran in attempting to 
set up the examination date and time.  What the record shows, 
in summary, is that since the veteran resides outside of the 
continental U.S., in Korea, the RO requested that the U.S. 
embassy in that country schedule the examination itself -- 
while there is no documentation that an examination was 
actually scheduled, the veteran has received four letters 
from the RO (at his most recent address of record) informing 
him that "if he had not heard from the American embassy... or 
any other source about the examination, [to] please 
coordinate with the embassy" to arrange for the examination.  
To date, he has not responded, so at this point it does not 
appear that further efforts to schedule an examination would 
be potentially useful to establishing his claims.   

Also relevant to the determination as to whether the duty to 
assist has been complied with in this case, is that the 
veteran has also had a sufficient opportunity to provide to 
the RO any additional evidence he wanted to be considered.  
Here, the record shows that he has submitted records from 
private treatment providers, and several personal statements.  
He has not at any point requested the opportunity to testify 
at a hearing in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

A.	Low Back Disability

The veteran's service-connected lumbar spine disability, 
diagnosed as chronic low back pain with degenerative changes 
of the lumbar spine, historically has been evaluated under 
DCs) 5010-5293 -- for traumatic arthritis rated by analogy to 
intervertebral disc syndrome (IVDS).

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim for increase.  The criteria were 
first revised effective September 23, 2002, codified at 38 
C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).
As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his service-connected lumbar spine 
disability.  First, this disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  
Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks - a 10 percent rating is 
warranted; if at least    2 weeks but less than 4 weeks - 
a 20 percent rating; if at least 4 weeks but less than 6 
weeks - a 40 percent rating; and if at least 6 weeks during 
the past 12 months -    a 60 percent rating.  Note 1 to the 
revised criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.  

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  38 C.F.R. § 
4.71a, DC 5243 (2005).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective in September 26, 2003.

The general rating criteria for the spine are:

      Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 

Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2005).

Also relevant for rating purposes is that prior to September 
26, 2003, the previous version of the rating criteria for 
musculoskeletal disabilities of the spine other than IVDS, 
included 38 C.F.R. § 4.71a, DC 5292 for limitation of motion 
of the lumbar spine.  That diagnostic code provided that a 
10 percent rating was warranted for slight limitation of 
motion of the lumbar spine; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for 
severe limitation of motion.  Following the September 2003 
revision in rating criteria, the new diagnostic code that 
pertained to the evaluation of lumbosacral strain was 
included at DC 5237, and that disability is to be rated in 
accordance with the same     General Rating Formula as is 
set forth above.     


Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If so, VA ordinarily 
should not apply the new provision to the claim; if there 
are no resulting retroactive effects, VA ordinarily must 
apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

Hence, for the period prior to September 23, 2002, only the 
old rating criteria for IVDS (and for that matter, the old 
rating criteria based upon limitation of motion of the spine) 
may be applied.  Thereafter, from September 23, 2002 to 
September 26, 2003, the revised criteria for IVDS may also be 
applied if they are more beneficial to the veteran.  And as 
of September 26, 2003, the revised general rating criteria 
for the spine and the revised criteria for IVDS may be 
applied, but again, only if they are more beneficial to him.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 









B.	Left Knee Disability

The record reflects that at the time of the RO's initial 
grant of service connection for left knee retropatellar pain 
syndrome, through the August 1992 rating decision on appeal, 
his condition was evaluated as noncompensable under the 
provisions of 38 C.F.R. § 4.71a, DC 5257, for other 
impairment of the knee.  More recently, pursuant to the RO's 
August 2002 rating decision, a 10 percent rating was awarded 
effective from April 21, 1997, on the basis of limitation of 
leg flexion -- evaluated in accordance with DC 5260.  This 
has remained the primary diagnostic code under which his left 
knee disability has been evaluated since then.    

Under DC 5260, a noncompensable (i.e., 0 percent) rating is 
assigned when flexion is limited to 60 degrees.  A 10 percent 
rating requires flexion limited to 45 degrees; a 20 percent 
rating requires flexion limited to 30 degrees; and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of motion of the knee also may be evaluated under 
DC 5261, as it relates to extension.  Under this code, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees.  A 10 percent evaluation requires extension 
limited to 10 degrees; a 20 percent rating requires extension 
limited to 15 degrees; a 30 percent rating requires extension 
limited to 20 degrees; a 40 percent rating is assigned for 
extension limited to 30 degrees; and a maximum 50 percent 
rating is assigned when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Note also that under 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  And here, as 
mentioned, the joints involved are in the knees, so DCs 5260 
and 5261 apply as they concern flexion and extension, 
respectively.  When, however, limitation of motion at the 
joint(s) involved is noncompensable, a 10 percent rating is 
warranted nonetheless for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but X-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is assigned where the above is present, but with occasional 
incapacitating exacerbations.

In VAOGPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

Another diagnostic code that warrants consideration for 
determining the extent of knee impairment other than 
involving limitation of motion is DC 5257, which,       as 
stated, pertains to other impairment of the knee.  Where 
there is other impairment of the knee involving recurrent 
subluxation or lateral instability, a 10 percent evaluation 
may be assigned when the resulting disability is slight.  A 
20 percent evaluation will be assigned for moderate 
disability, and 30 percent for severe disability.  38 C.F.R. 
§ 4.71a,  DC 5257.

The Office of General Counsel has held a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
See, too, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
order for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable, but must at least meet the 
criteria for a 
zero-percent rating.  VAOPGPREC 9-98 (August 14, 1998).  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Id.

Legal Analysis

A.	Evidentiary Basis for Consideration of the Claims for 
Increase

As previously mentioned, the RO has taken extensive efforts 
to attempt to schedule the veteran for another VA orthopedic 
examination to obtain medical findings relevant to the 
continued consideration of the claims on appeal.  This course 
of action to schedule an additional examination was in 
accordance with the Board's August 2003 request for such a 
medical assessment, following the remand of the claims for a 
still higher rating for the service-connected back condition 
(after the increase to 40 percent, effective July 12, 1992) 
and left knee condition.   

In this respect, the RO has forwarded to the U.S. embassy a 
VA Form 21-2507 (request for physical examination) along with 
an examination protocol explaining the findings that needed 
to be obtained, and requested that the embassy attempt to 
schedule the veteran for an appropriate examination in Korea 
where he resided.  While there is no specific documentation 
in the claims file to date as to whether an examination was 
ever scheduled (and if so, whether the veteran reported for 
such an examination), it is apparent that the RO has also 
undertaken additional measures to attempt to ensure that an 
examination would be scheduled -- particularly, the RO 
informed the veteran that if he had not heard from the U.S. 
embassy, to "please coordinate with the embassy to arrange 
to have the exam(s) scheduled and completed."  He was 
notified of this responsibility in helping to schedule the 
examination in the event he had not first been contacted, on 
several occasions through several letters sent to him (dated 
August 2004 through August 2005), and each to his last known 
address of record.  And there is no indication that any 
letter was returned as undeliverable, nor has he informed VA 
of any new address at any point -- so it may be presumed 
legally that such notice of examination scheduling procedures 
was received.  See YT v. Brown, 9 Vet. App. 195, 199 (1996) 
(in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process).  See 
also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Nor 
has he sent any further correspondence since the Board last 
considered his claims in August 2003 indicating that he still 
wanted to attend another examination.   
Thus, there does not appear to be a reasonable likelihood 
that further efforts to schedule an examination would be of 
assistance in contributing to the overall evidentiary basis 
upon which to evaluate his claims.  Under VA regulations, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim (to 
include claims for a higher initial disability rating, 
consistent with the Fenderson decision), the claim shall be 
rated based on the evidence of record.  See 38 C.F.R. 
3.655(b).  Here, the Board will consider the veteran's claims 
accordingly, based upon the evidence already of record, since 
while there is no record as of yet of failure to report to a 
scheduled examination, this case presents circumstances that 
are substantially similar as provided in section 3.655(b) in 
that he has not taken any measures to coordinate the 
scheduling of the examination, even while the RO clearly 
identified the significance of this step due to the potential 
difficulty of the scheduling process because of his residence 
outside of the continental U.S.  And again, the veteran has 
not otherwise stated that he still wants to hold the 
examination.  Keep in mind also that the Court has held that 
as a general matter, the duty to assist is not always a one-
way street, and if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration,        1 Vet. App. 406 
(1991).  Accordingly, the discussion of the relevant medical 
evidence will consist of the evidence already included in the 
claims file. 

B.	Low Back Disability

1.	From August 15, 1991 to July 11, 2002

The veteran has appealed the 10 percent initial evaluation 
for his chronic low back pain, with degenerative changes of 
the lumbar spine, which has been the applicable rating for 
this disability from the August 15, 1991 effective date of 
the award of service connection until July 2002, and as 
indicated above, the relevant rating criteria for application 
is the old version of the criteria for evaluating IVDS, found 
at DC 5293.  Presently, he is in receipt of a 10 percent 
rating under that criteria,    for the entire time period 
under consideration.  In order to warrant the next higher 
rating under that criteria of 20 percent, the veteran would 
need to establish that he experienced moderate IVDS symptoms 
with recurring attacks during the relevant timeframe.  Since 
the effective date of the initial revision to the criteria 
for IVDS was not until September 23, 2002 (and was followed 
by a second revision approximately one-year later), these 
would not be applicable for the current claim    -- rather, 
only the initial rating criteria (prior to September 2002) 
warrants consideration.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); 38 U.S.C.A.                § 5110(g); see 
also 38 C.F.R. § 3.114.    

On review of the objective medical findings pertaining to 
diagnosis and treatment of the veteran's low back condition, 
there is no evidentiary support for an evaluation any higher 
than the current assigned 10 percent rating.  In considering 
the specific evidence which is relevant to evaluating his 
condition, the Board notes that since   no additional 
examination or other medical evidence has been added to the 
record since mid-2003, this evidence is essentially identical 
to that which was previously available for review.  

The first VA examination that was scheduled for purposes of 
an assessment of the severity of a back disability, dated in 
September 1996, in general did not contain sufficient 
information that it would be adequate for rating purposes.  
The VA examiner then observed that the veteran had the 
capability for full range of motion of the back, with some 
pain with range of motion.  There was no indication of any 
deformity.  It was also noted that a recent CT scan had shown 
disc disease with nerve root compression, and an MRI scan in 
1996 had indicated degenerative disc disease with dorsal 
spine compression.  The diagnosis offered was that of low 
back pain syndrome, and lumbar disc disease, degenerative.  
These findings do not help to clarify the nature and extent 
of IVDS symptoms, including if these symptoms were 
experienced to a moderate degree of severity that would 
correspond to the next higher evaluation under DC 5293.  And 
while the veteran can also potentially receive a higher 
rating based upon limitation of motion under DC 5292, 
provided that he has been shown to have a moderate impact 
upon his level of mobility, the above findings indicate 
objective measurements of full range of motion.  The 
examination report noted some apparent pain on motion, but 
unfortunately, did not clarify whether this caused functional 
loss resulting in moderate loss of motion which would also 
helped support a 20 percent rating.  See DeLuca v. Brown,            
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.

In addition to this 1996 orthopedic examination, there are 
several treatment reports of record both from the military 
medical providers where the veteran resided in Korea 
(including some records in connection with his eligibility 
for reserve duty), dated from between April 1996 and May 
2002, that pertain to his low back disability.  Also of 
record are reports from a private medical facility at which 
the veteran underwent treatment for his back disorder.  The 
information contained from these sources generally concerns 
the specific diagnosis of and measures for treatment of his 
back symptoms, but does not provide a significant level of 
detailed information that would help to address the rating 
criteria for IVDS, and/or limitation of motion of the lumbar 
spine.  For instance, in August 1994, it was noted by a 
military treatment provider that he had some back pain, with 
sciatica, and a history of disc disease.  A report from a 
private clinic shows the presence of various herniated L-5 
discs.  Also, subsequent records describe the presence of 
degenerative joint disease.  However, this documentation does 
not provide explanation as to the frequency or severity of 
symptoms of IVDS, and/or intervals between episodes of this 
condition.  Nor are range of motion findings provided in 
terms responsive to the rating criteria based on limitation 
of motion.  And in January 1997, the veteran underwent a more 
comprehensive disability evaluation by a private physician, 
who diagnosed chronic back pain with no significant 
neurological deficit, and intermittent radiculitis, and who 
expressed the viewpoint that based on the American Medical 
Association book of impairments, the veteran's back condition 
corresponded to about 10 percent impairment of the whole 
person -- while admittedly such a finding was not intended to 
represent the level of impairment under the VA rating 
schedule, it does tend to suggest a lesser degree of 
impairment that indicated by the 20 percent rating sought.  





It is also noted that during the entire period in question, 
there is no indication of any disability involving, or 
comparable to, ankylosis of the lumbosacral spine, which 
would otherwise correspond to a higher evaluation under the 
criteria prior to the first revision, in September 2002 (DCs 
5286, and 5289).  See Dinsay v. Brown,       9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
(both indicating that ankylosis is complete immobility of the 
joint (here, in the spine) in   a fixed position, either 
favorable or unfavorable).  So the record does not present a 
basis for a rating higher than 10 percent for a low back 
disability, between August 15, 1991 and July 11, 2002.       

2.	From July 12, 2002 to the Present

For the next relevant time frame under consideration, since 
July 12, 2002, there are several revisions in rating criteria 
for musculoskeletal disabilities of the spine, including for 
the evaluation of IVDS, each of which may be applied 
prospectively in accordance with the effective date of that 
provision.  Thus, the original version of the criteria for 
IVDS, under 38 C.F.R. § 4.71a, DC 5293, is applicable 
throughout the pendency of the appeal -- and the subsequent 
revision to DC 5293 will be included for consideration since 
the September 23, 2002 effective date of that provision, with 
the most recently revised version at DC 5243 available for 
application since September 26, 2002.  Likewise, the 
provision for limitation of motion of the lumbar spine at DC 
5292 applies at any point during the claim under 
consideration, and since September 26, 2003, DC 5237 may also 
be utilized which involves application of the General Rating 
Formula for Diseases and Injuries of the Spine.  The Board 
presently finds that no higher rating is warranted than the          
40 percent rating for low back pain with degenerative changes 
of the spine presently in effect, for the time period since 
July 12, 2002.       

The relevant source of information for purposes of evaluating 
his disability during the period in question, consists of the 
report of his July 2002 VA examination.        It was then 
noted that the veteran reported that he no longer experienced 
constant aching pain and sciatica aggravated by every step, 
but he continued to have constant mild pain, more on the 
right than the left side.  He had frequent sciatica extending 
to the posterior thighs, and intermittent numbness.  The 
veteran provided a copy of  a May 2002 x-ray report which 
showed L5-S1 degenerative disc disease with lipping and 
sclerotic changes.  On physical examination, he had a normal 
gait.  There was loss of lumbar lordosis, and moderate 
bilateral paraspinous muscle spasm and mild constant pain not 
aggravated by movement.  There were no signs of numbness, 
weakness or atrophy.  On range of motion testing, he was 
capable of flexion to 40 degrees, extension was completely 
nonexistent (i.e., 0 degrees), left side bending    to 15 
degrees, right side bending to 10 degrees, and right and left 
rotation to 35 degrees.  A straight leg raising test at 45 
degrees bilaterally caused pain in the posterior thighs, but 
there was no numbness.  The assessment was degenerative 
disease of the lumbar spine with limitation of motion.    

After having the opportunity to review the above examination 
report, when the Board previously considered the veteran's 
claim, the disability evaluation for his low back condition 
was increased from 10 to 40 percent effective July 12, 2002   
(the date of the examination), based upon the limitation of 
motion in the lumbar spine that had manifested through 
"severe" impairment in forward flexion, extension and 
lateral flexion -- in particular, when considering the effect 
of pain  and other factors that had resulted in functional 
loss.  See DeLuca, 8 Vet. App.       at 204-7.  This award of 
a 40 percent rating represented the highest available 
schedular rating under DC 5292, for limitation of motion 
(lumbar spine).  Also noted at that time was that there was 
insufficient evidence of record to determine whether the 
veteran had greater impairment due to his disc disease then 
at the       40-percent level, as the result of his IVDS.  So 
the Board also remanded the claim remaining for a rating in 
excess of 40 percent for additional development,   including 
further examination.     

Since no further evidence has been added to the record since 
the Board's        August 2003 decision/remand that pertains 
to the symptoms of IVDS, the record overall remains 
consistent with no higher than the 40 percent evaluation 
which was assigned.  The objective information obtained 
through the July 2002 examination does not warrant the 
highest available 60 percent schedular rating for IVDS, under 
all applicable versions of that rating criteria.  This 
includes the original version, inasmuch as the veteran has 
not been shown to have "pronounced" disc disease with 
persistent symptoms, characterized by muscle spasm, absent 
ankle jerk, as well as sciatic neuropathy.  See DC 5293.  And 
while the first revision to the rating criteria for IVDS 
became effective September 2002, the relevant examination 
report does not contain detailed information on the extent of 
any incapacitating episodes      (i.e., episodes of acute 
symptoms requiring physician-prescribed bed rest), or whether 
these are otherwise present.  Nor has it been established 
that he suffers from a distinct neurological impairment 
attributable to IVDS, such that the combined effect of the 
orthopedic and neurological components of his condition would 
amount to greater than 40 percent -- a consideration that 
while not included in the second revised rating criteria, 
nonetheless is significant here because it applies 
prospectively.  It also follows that the most recent criteria 
for IVDS, based solely on the frequency of incapacitating 
episodes, cannot support an increased rating.           

Additionally, addressing again the possibility of an 
increased rating according to limitation of motion, the 
criteria in effect after September 26, 2003 -- evaluated 
under a General Rating Formula -- that criteria would not 
support any higher rating based on limited motion alone, and 
in the absence of further evidence of ankylosis, which has 
not been demonstrated.  See Dinsay, 9 Vet. App. at 81; Lewis, 
3 Vet. App. at 259.    

C.	Left Knee Disability

1.	From August 15, 1991 to April 20, 1997

The RO has evaluated the veteran's left knee patellofemoral 
pain syndrome at the noncompensable level from the April 15, 
1991 effective date of the grant of service connection, up 
until when that rating was later increased to 10 percent in           
April 1997.  Considering the extent of any limitation of 
motion affecting the left knee during this time period -- 
also the basis for the eventual assignment of a       10 
percent rating in 1997 (specifically, limitation of leg 
flexion) -- the evidence continues to support the assignment 
of a noncompensable rating.  


The applicable rating criteria as to limitation of motion 
sets forth two possible legal provisions by which a higher 
rating could be awarded.  Under DC 5260, limitation of leg 
flexion to 45 degrees would merit the minimum compensable 
rating of             10 percent.  DC 5261 would similarly 
warrant a 10 percent rating for leg extension limited to 5 
degrees.  Here, the evidence includes the report of his 
September 1996 VA orthopedic examination,  providing 
relatively limited information as to the nature of his knee 
disorder.  This report does reflect however, that both knees 
were capable of full range of motion, with no swelling, 
redness, deformity or tenderness.  The January 1997 general 
disability evaluation later conducted by a private physician 
indicated with respect to the left knee that overall range of 
motion was good (with no additional findings as to range of 
motion expressed in terms of degrees).  The impression 
provided was of a history of bilateral knee pain, left worse 
than right, with occasional increase in symptomatology, no 
evidence of degenerative changes by x-ray; there was some 
presumptive pre-arthritic chronic synovial problems with 
patellofemoral problems predominantly on the left.  So the 
veteran did not demonstrate left knee limitation of motion 
that requires a compensable evaluation under the specific 
diagnostic codes for flexion or extension.

It is also possible that the veteran could receive 10 percent 
rating as provided under DC 5003 if shown to have limitation 
of motion to some degree, though not compensable under either 
DCs 5260 and 5261, and if manifested along with degenerative 
arthritis.  However, since his degree of mobility in the left 
knee by    all accounts was unrestricted prior to April 1997, 
and further, as the January 1997 physician evaluating him 
appeared to have found no indication of degenerative 
arthritis on x-ray evaluation, a compensable rating would not 
be available under this criteria.  And there is similarly no 
objective evidence of a knee disorder primarily involving 
recurrent subluxation or lateral instability, such that DC 
5257 for other impairment of the knee would represent an 
appropriate basis upon which to rate his symptomatology.  A 
compensable rating for a left knee disorder thus is not 
warranted up until the April 1997 effective date of the 10 
percent rating that the   RO subsequently awarded for this 
condition.


2.	From April 21, 1997 to the Present
  
With regard to the claim on appeal for an increased rating 
for left knee retropatellar pain syndrome subsequent to the 
April 21, 1997 effective date of the RO increase to a 10 
percent rating for the disability at issue, the current 10 
percent evaluation continues to reflect the best overall 
approximation of the level of disability attributable to left 
knee impairment.  

Here, the first significant treatment record for review is 
the report of the veteran's   5-year routine military 
physical examination in April 1997, conducted at the      
121st General Hospital (which the RO also identified as the 
basis for its increase to 10 percent), reflected that he had 
tenderness in both knees, with full range of motion, and mild 
crepitus.  There was also mild degenerative joint disease of 
the knees.  He continued to undergo intermittent treatment at 
that facility for left knee pain, particularly with physical 
activity, throughout the late-1990s.  The RO by way of its 
August 2002 rating decision assigned a 10 percent rating for 
limitation of flexion (DC 5260).  However, the evidence up to 
this point does not objectively support the award of either 
the next higher rating of 20 percent for left knee flexion 
limited to 30 degrees, or a separate 10 percent rating for 
extension limited to at least 10 degrees -- taking into 
consideration that separate evaluations may be assigned for 
both limitation of leg flexion and extension, notwithstanding 
that these affect motion in the same plane.  See VAOGPREC 9-
04 (September 17, 2004).  It is noteworthy that even the RO's 
assignment of a 10 percent rating itself, effective from 
April 1997, was not based solely on the relatively normal 
limitation of motion findings at time, but also given that 
the more severe symptomatology later noted on the 2002 VA 
examination was representative to some extent of the level of 
disability that had manifested during the late-1990s.               

The remaining evidence consists of the most recent July 2002 
examination report, which indicates that the veteran 
complained of left more than right sharp stabbing 
intermittent pains and random times in his knees.  The left 
knee tended to lock when was squatting and might stay locked 
for up to three days.  There was no swelling.  He stated that 
he was unable to get a job because he could not kneel or 
participate  in work requiring physical activity involving 
his back or knees.  It was noted objectively that he was 
capable of range of motion in both knees from 0 to 135 
degrees.  There was a bilateral positive Lachman's sign.  
Medial lateral and collateral ligaments were stable.  There 
was a negative McMurray's sign.  There was no effusion.  The 
veteran has mild bilateral patellofemoral crepitus.  There 
was no evidence of instability or fatigability.  The examiner 
diagnosed bilateral moderate knee strain, with definite 
moderate strain of the anterior cruciate ligaments 
bilaterally.  

The recent examination findings do not present any further 
sign of impairment that would meet the criteria for a rating 
greater than 20 percent according to limitation upon motion.  
A more thorough discussion of the potential result of 
functional loss due to pain, and other factors such as 
repetitive motion and/or weakness, was not provided (see 
DeLuca, 8 Vet. App. at 204-7), but as indicated, the 
veteran's claim for the higher ratings sought on appeal is 
being considered according to the evidence of record.  
Additionally, the July 2002 VA examiner's finding that there 
was no instability of the knee, and that the medial lateral 
and collateral ligaments appeared to be stable, rules out the 
likelihood of assignment of an additional rating for other 
impairment of the knee as provided under DC 5257.  

D.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected low back of 
left knee disabilities have caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular rating.  While during the course of 
the      July 2002 VA examination, the veteran reported that 
he could not find a job because of inability to carry out 
physical activities due to back and knee pain, there is 
nothing from the record that suggests he is unable to 
function in an employment environment that requires less 
strenuous occupational responsibilities.  His   service-
connected disabilities also have not been shown to have 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown,        9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Conclusion

In view of the above, the Board finds that the evidence of 
record does not support the assignment of any higher rating 
for his service-connected chronic low back pain with 
degenerative changes of the lumbar spine, or left knee 
retropatellar pain syndrome, for all applicable time periods 
that have been reviewed.  In reaching this determination, it 
likewise follows that the award of any additional incremental 
increase in rating for either condition since the grant of 
service connection, per the Fenderson decision, is also 
denied.  The preponderance of the evidence is against each of 
his claims on appeal, and under these circumstances, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for an initial rating higher than 20 percent for 
chronic low back pain with degenerative changes of the lumbar 
spine, from August 15, 1991 to July 11, 2002,  is denied. 

The claim for a rating higher than 40 percent for chronic low 
back pain with degenerative changes of the lumbar spine, 
since July 12, 2002, is denied. 



The claim for an initial compensable rating for left knee 
retropatellar pain syndrome, from August 15, 1991 to April 
20, 1997, is denied.  

The claim for a rating higher than 10 percent for left knee 
retropatellar pain syndrome, since April 21, 1997, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


